                               J ON AT HAN M. P R O M AN , E S Q .
                                30 WALL STREET, EIGHTH FLOOR
                                 NEW YORK, NEW YORK 10005
                                      (9 1 7 ) 5 2 4 -7 5 6 6
                                  JPROMAN@PROMANLAW.COM


April 20, 2020

Via ECF
Hon. Philip M. Halpern
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Ohr Somayach/Joseph Tanenbaum Educational Center v. Farleigh International Limited
    Civil Action No. 19-11730 (PMH)
    Diversity Jurisdiction – Individual Practices § 2(B)

Dear Judge Halpern:

On behalf of the plaintiff, Ohr Somayach/Joseph Tanenbaum Educational Center, in this diversity
action seeking declaratory judgment, pursuant to Your Honor’s Individual Practices § 2(B), please
accept the following explanation as to why the plaintiff believes diversity of citizenships exists.

Ohr Somayach is a not-for-profit corporation incorporated pursuant to the laws of the State of New
York, and having its principal place of business in Monsey, New York. Complaint [Doc. 1] ¶ 5.
The defendant / counterclaim plaintiff, Farleigh International Limited -- as admitted in its answer
and counterclaims -- is a limited company organized and existing pursuant to the laws of the British
Virgin Islands, with a registered office at Tortola, British Virgin Islands. Answer [Doc. 8] ¶ 6.
The complaint avers that the registered office is also Farleigh’s principal place of business, which
the answer does not appear to dispute. Id.

The amount in controversy exceeds $75,000 (exclusively of interest and costs) because the
complaint seeks declaratory judgment as to more than $6 million gifts transferred by Farleigh to
the plaintiff. W. P. Carey, Inc. v. Bigler, 2019 WL 1382898, at *10 (S.D.N.Y. Mar. 27, 2019) (“In
actions seeking declaratory relief, it is well established that the amount in controversy is measured
by the value of the object of the litigation, calculated from the plaintiff’s standpoint.”) (citation
and internal quotations omitted); Complaint [Doc. 1] ¶¶ 2, 4 (gifts exceeding $6 million are the
subject of the action). The counterclaims also seek (among other things) damages exceeding $6
million because of alleged breach of contract and other claims. Answer [Doc. 8] p. 13 at Wherefore
¶ (B).

Diversity jurisdiction thus exists pursuant to 28 U.S.C. § 1332(a)(2) because (i) the plaintiff is a
citizen of the State of New York and the defendant is a citizen of a foreign state (British Virgin
Islands); and (ii) the matter in controversy exceeds the sum or value of $75,000.
Hon. Philip M. Halpern
Page 2 of 2

    Should Your Honor have questions or require additional information, please do not hesitate to
    contact me. Ohr Somayach thanks the Court for its time and consideration.

    Respectfully submitted,

    /s/ Jonathan M. Proman

    Jonathan M. Proman

    cc (via ECF): All counsel of record
